DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species (a) illustrated in Figures 1-5 in the reply filed on August 30, 2022 is acknowledged.
Claims 13 and 14 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: clamping device in claims 8 and 9, respectively; and clamping portion in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the sensor has its main sensitivity” in Line 2.  The metes and bounds if “its main sensitivity” are unclear.  Moreover, it is unclear whether other sensitivities are required or not as the recitation to a main sensitivity seems to infer minor sensitivity.  Appropriate correction required.
Claim 6 recites “a force shunt” in Line 2.  It is unclear what qualifies as a force shunt and how it further limits or interacts with the previously recited sensor receptacle.  Appropriate correction required.
Claim 9 recites the limitation "the clamping device" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction required.
Claim 9 recites “the clamping device is configured to be at least partially detachable from the tool holder.”  It is unclear when a feature is considered to be partially detachable and when it isn’t.  It really is not clear how something is considered partially detachable as it seems something is either detachable or it isn’t.  Appropriate correction required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8, 9, 15-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komanduri et al. (US Patent No. 4,671,147).
(Claim 1) Komanduri et al. (“Komanduri”) discloses a tool holder (10) that includes a tool receptacle (18) that is capable of releasably receiving a tool (12) having at least one cutting edge for machining a workpiece.  The tool holder further includes a machine interface (16) that is capable of being fastened to a machine tool.  A sensor receptacle (21; Figs. 4, 5) in which a sensor (22) is accommodated that is configured to generate a measurement signal that is dependent on a force acting on the tool holder (Col. 3, Lines 21-24, 33-43).  The sensor receptacle (21) is spaced apart from both the tool receptacle and the machine interface (Figs. 2-5), so that the sensor is neither in direct contact with the tool nor in direct contact with the machine tool when the tool is accommodated in the tool receptacle and the tool holder is fastened to the machine tool.
(Claim 2) A sensitive axis (X-X) of the sensor, along which the sensor has its main sensitivity, is oriented at an acute angle relative to a longitudinal axis of the tool holder (Figs. 2-5).  That is, a central axis (coincident with central longitudinal axis of the sensor hole 24) of the sensor is oriented at an acute angle relative to a longitudinal axis of the tool holder (Fig. 3).
(Claim 3) The sensitive axis coincides with a direction of a resultant force resulting from the force acting on the tool holder, or is oriented at an angle of at most 10° to said direction (Col. 3, Lines 47-55; Fig. 5).
(Claim 4) The tool holder includes a first abutment surface and a second abutment surface that extends transversely to the first abutment surface (annotated Fig. 3 below).  The sensitive axis of the sensor is oriented at a first acute angle relative to the first abutment surface and at a second acute angle relative to the second abutment surface (Figs. 2, 3).

    PNG
    media_image1.png
    300
    262
    media_image1.png
    Greyscale

(Claim 5) The second contact surface is oriented parallel to the longitudinal axis of the tool holder (annotated Fig. 3 below).
(Claim 6) The sensor (22) is arranged in a force shunt of the tool holder (Figs. 2-5).
(Claim 8) A clamping device (27) is capable of clamping the sensor in the sensor receptacle (Fig. 5).
(Claim 9) The clamping device (27) is at least partially detachable from the tool holder.
(Claim 15) The sensor is a force transducer (22; Col. 3, Lines 33-68; Col. 4, Lines 1-18).
(Claim 16) The sensor (22) includes a cable (31-33) that is routed out of the sensor receptacle through a cable duct extending inside the tool holder (Figs. 1, 2, 4, 5).
(Claim 17) Komanduri discloses a tool system (10) that includes a tool (12) having at least one cutting edge for machining a workpiece, a tool holder with a tool receptacle (18) that is capable of releasably receiving the tool, and a machine interface (16) that is capable of being fastened to a machine tool.  A sensor receptacle (21; Figs. 4, 5) in which a sensor (22) is accommodated that is configured to generate a measurement signal that is dependent on a force acting on the tool holder (Col. 3, Lines 21-24, 33-43).  The sensor receptacle (21) is spaced apart from both the tool receptacle and the machine interface (Figs. 2-5), so that the sensor is neither in direct contact with the tool nor in direct contact with the machine tool when the tool is accommodated in the tool receptacle and the tool holder is fastened to the machine tool.
(Claim 19) The tool includes a cutting insert (12) on which the at least one cutting edge is formed.  The cutting insert 23Attorney Ref. No. 7607PHG-32(12) includes a clamping portion that is inserted into and releasably fastened in the tool receptacle (18) of the tool holder.
Claims 1, 7 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US Pub. No. 2019/0358709 A1).
(Claim 1) Chen discloses a tool holder (Figs. 1-2) that includes a tool receptacle (pocket for tool 1 shown in Fig. 1) that is capable of releasably receiving a tool (1) having at least one cutting edge for machining a workpiece.  The tool holder further includes a machine interface (3) that is capable of being fastened to a machine tool.  A sensor receptacle (resilient slit for sensor 4; Figs. 1, 2) in which a sensor (4) is accommodated that is configured to generate a measurement signal that is dependent on a force acting on the tool holder (¶ 0032).  The sensor receptacle (¶ 0034) is spaced apart from both the tool receptacle and the machine interface (Figs. 1, 2), so that the sensor is neither in direct contact with the tool nor in direct contact with the machine tool when the tool is accommodated in the tool receptacle and the tool holder is fastened to the machine tool.
(Claim 7) The sensor receptacle includes a pocket-shaped receptacle that encloses the sensor (4) from at least four sides (three sides in the top view shown in Fig. 2 and from underneath as shown in Fig. 1).
(Claim 15) The sensor (4) is a force transducer (¶ 0032).
(Claim 16) The sensor (4) includes a cable (9) that is routed out of the sensor receptacle through a cable duct (10) extending inside the tool holder (Figs. 1, 2).
Claims 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (CN 109175418 A).
(Claim 17) Wu et al. discloses a tool system (Figs. 1, 2) that includes a tool (1-3) having at least one cutting edge for machining a workpiece, a tool holder with a tool receptacle (2) that is capable of releasably receiving the tool (3), and a machine interface (13) that is capable of being fastened to a machine tool.  A sensor receptacle (14) in which a sensor (15) is accommodated that is configured to generate a measurement signal that is dependent on a force acting on the tool holder.  The sensor receptacle (Figs. 1, 2) is spaced apart from both the tool receptacle and the machine interface (Figs. 1, 2), so that the sensor is neither in direct contact with the tool nor in direct contact with the machine tool when the tool is accommodated in the tool receptacle and the tool holder is fastened to the machine tool.
(Claim 18) The tool (1-3) includes a tool cartridge (1) having a cutting insert receptacle (2) in which a cutting insert (3) is arranged on which the at least one cutting edge is formed.  The tool cartridge (1) is detachably fastened to the tool holder (via screw 4) in the tool receptacle by means of at least one fastening element.
Claims 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolfer et al. (US Patent No. 4,899,594).
(Claim 17) Wolfer et al. discloses a tool system (Fig. 1) that includes a tool (5) having at least one cutting edge for machining a workpiece, a tool holder with a tool receptacle that is capable of releasably receiving the tool (Fig. 1), and a machine interface (6) that is capable of being fastened to a machine tool.  A sensor receptacle (Fig. 1) in which a sensor (2) is accommodated that is configured to generate a measurement signal that is dependent on a force acting on the tool holder.  The sensor receptacle (Figs. 1, 2) is spaced apart from both the tool receptacle and the machine interface (Figs. 1, 2), so that the sensor is neither in direct contact with the tool nor in direct contact with the machine tool when the tool is accommodated in the tool receptacle and the tool holder is fastened to the machine tool.
(Claim 18) The tool (5) includes a tool cartridge having a cutting insert receptacle (Fig. 1) in which a cutting insert (Fig. 1) is arranged on which the at least one cutting edge is formed, and wherein the tool cartridge is detachably fastened to the tool holder in the tool receptacle by means of at least one fastening element.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Pub. No. 2019/0358709 A1) in view of Rho (KR 890008162 Y1).
Chen does not explicitly disclose a first wedge element and a second wedge element in abutting relationship with the sensor as claimed.
Rho discloses a first wedge element (3) and a second wedge element (4).  The first wedge element (3) abuts the sensor with a first side surface and abuts a wedge surface of the second wedge element (4) with a second side surface that is arranged opposite to the first side surface (Fig. 2). The second side surface and the wedge surface are oriented at an acute angle relative to the first side surface (Fig. 2).  The receptacle slot includes a support (in the form of a wall) that is configured to support the first wedge element (Figs. 1, 2).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to modify the tool holder securing arrangement for the sensor receptacle disclosed in Chen with the wedge arrangement taught by Rho in order to secure the sensor against movement due to vibrations during the cutting operation.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) (reciting several rationales that may support a finding of obviousness, including: simple substitution of one known element for another to obtain predictable results; and use of known technique to improve similar devices (methods, or products) in the same way).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN RUFO/Primary Examiner, Art Unit 3722